DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     GERALD C. MARSHALL, JR.,
                            Appellant,

                                     v.

      JACK ROBERT MARSHALL, individually and as Trustee of
 The Gerald C. Marshall Revocable Trust Agreement, as Restated, et al.,

                                 Appellees.

                               No. 4D21-2976

                               [June 30, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case Nos. 502019CP001432NB
and 502019CP001447NB.

   Brett M. Amron and Jamie B. Leggett of Bast Amron LLP, Miami
(withdrew after filing initial brief), and Brandon J. Tittle of Tittle Law
Group, PLLC, Plano, Texas (withdrew after filing initial brief) for
appellant.

   Dariel Abrahamy and Mitchell D. Adler of Greenspoon Marder LLP,
Boca Raton, for appellee Jack Robert Marshall, individually and as
Trustee of the Gerald C. Marshall Revocable Trust Agreement, as
Restated.

PER CURIAM.

   Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.